Citation Nr: 0431478	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-02 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
impairment of the right knee.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a fractured right (major) wrist.

3.  Entitlement to a rating in excess of 10 percent for 
bronchial asthma.

4.  Entitlement to a rating in excess of 10 percent for 
allergies with urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970 and from October 1976 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

With respect to the claims for a right knee and right wrist 
disability, the Board notes that the RO increased the 
evaluations to 10 percent each, effective for the entire time 
on appeal.  The United States Court of Appeals for Veterans 
Claims (the Veterans Claims Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeals, the issue of an evaluation above the current 10 
percent remains in appellate status for each claim. 

The issue of the rating for urticaria is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, occasional locking, and 
occasional giving away; objective findings include 
essentially normal range of motion and no swelling, effusion, 
calor, or ankylosis.  Valgus, varus, anterior posterior 
drawer, and Lachman tests were negative.  Degenerative joint 
disease is not shown.

3.  The veteran is right-handed.

4.  The veteran's right wrist disability is manifested by 
subjective complaints of pain and weakness; objective 
findings include minor limitation of motion but no deformity 
of the wrist.  

5.  The veteran's asthma is manifested by subjective 
complaints of shortness of breath on exertion; objective 
findings include daily use of inhalers.  Pulmonary function 
testing (PFT) reveals FEV-1s at 80+ percent of predicted 
value range.


CONCLUSIONS OF LAWS

1.  The criteria for entitlement to a rating in excess of 10 
percent for an impairment of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a fractured right (major) wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 
4.71a, DCs 5003, 5010, 5210, 5211, 5212, 5214, 5215 (2003).

3.  The criteria for a 30 percent evaluation, but no more, 
for bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.97, DC 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under DC 5257 can also be compensated 
under DC 5003 and vice versa.

I.  Entitlement to a Rating in Excess of 10 Percent for an 
Impairment of the Right Knee

The veteran contends that he is entitled to a higher rating 
for his right knee disability because his condition is worse.  
The RO originally rated the right knee disability under DC 
5257.  The Board will also consider DCs 5003, 5010, 5256, 
5258, 5259, 5260, and 5261 for evaluating his knee 
impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating for a right 
knee disability is not warranted.  First, clinical findings 
do not disclose that the veteran has ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  In an August 2001 VA examination, flexion/extension 
was reported as from 0 to 130 degrees (with 0 to 140 degrees 
as anatomically normal).  The examiner also made a specific 
finding that there was no ankylosis present.  As there is no 
fixation or stiffening of the right knee joint as evidenced 
by nearly normal range of motion, the Board can find no basis 
under DC 5256 to grant the veteran a higher than 10 percent 
evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  While he has 
complained of pain, occasional locking and occasional giving 
away, the Board is persuaded by the most recent VA 
examination showing no swelling, no effusion, no calor, 
negative valgus and varus stress test, negative anterior 
posterior drawer test, a negative Lachman test, and no 
constitutional signs of inflammatory arthritis.  He was 
described as having an equal step length and normal cadence 
with a mild limp of the right lower extremity.  An MRI of the 
right knee reportedly showed no evidence of a definite tear 
of the menisci or cruciate structures, and "mild" joint 
effusion.  This evidence is consistent with a July 2001 
outpatient treatment record showing no instability in the 
knee.  Therefore, while he has continued to report on-going 
knee pain, there is no indication of moderate recurrent 
subluxation or lateral instability, as required by DC 5257.  
Therefore, the Board finds that the right knee disability is 
appropriately rated at a 10 percent disability for "slight" 
knee impairment.  

Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with "frequent" locking, pain, and 
effusion.  While he has reported "occasional" locking, and 
there is diagnostic evidence of a "mild" effusion, the 
Board concludes that the veteran's symptoms do not 
approximate the criteria provided by DC 5258 for a higher 
rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
right knee flexion/extension motion has been reported as 0 to 
130 degrees, which is essentially normal, and does not 
warrant a higher evaluation under either DC 5260 or DC 5261.  
Specifically, a 20 percent rating requires that flexion be 
limited to 30 degrees (the veteran is able to perform flexion 
up to 130 degrees) and extension must be limited to 15 
degrees (the veteran's extension is anatomically normal at 0 
degrees).  This evidence is consistent with a July 2001 
outpatient treatment record showing range of motion as 0-140 
degrees.  As such, there is no basis for a higher rating 
under DCs 5260 or 5261.  

Finally, an X-ray of the veteran's right knee was reportedly 
essentially normal, a separate compensable rating for 
arthritis with painful motion under DC 5003 is not warranted.

II.  Entitlement to a Rating in Excess of 10 Percent for the 
Residuals of a Fractured Right (Major) Wrist

As an initial matter, it is noted that the veteran is right-
handed (self-reported in VA examination), and his service-
connected disability affects his right (major) wrist.  The RO 
rated his right wrist fracture under DC 5215.  The Board will 
also consider DCs 5210, 5211, 5212, and 5214.  

Under DC 5210 (flail false joint), a 50 percent evaluation 
will be assigned with nonunion of the radius and ulna with a 
flail false joint.  This is the only evaluation assigned 
under this diagnostic code.

Under DC 5211 (impairment of the ulna), a 10 percent 
evaluation is warranted for malunion of the major or minor 
ulna, with bad alignment.  A 20 percent evaluation may be 
assigned with nonunion of the lower half of the major ulna.  
Further, with nonunion in the upper half of the minor ulna, a 
30 percent evaluation is warranted without loss of bone 
substance or deformity; a 40 percent will be assigned with 
loss of bone substance (1 inch (2.5cms) or more) and marked 
deformity.  The 40 percent rating is the highest available 
under this code for the major arm.

Under DC 5212 (impairment of the radius), a 10 percent 
evaluation is warranted for malunion of the major and minor 
radius, with bad alignment.  A 20 percent evaluation may be 
assigned with nonunion of the upper half of the major or 
minor radius.  Moreover, with nonunion in the lower half of 
the minor radius, a 30 percent evaluation is warranted 
without loss of bone substance or deformity; a 40 percent 
will be assigned with loss of bone substance (1 inch (2.5cms) 
or more) and marked deformity.  The 40 percent rating is the 
highest available under this code for the major arm.  

An endnote to the Elbow and Forearm regulations reflects that 
in all the forearm and wrist injuries, DCs 5205-5213, 
multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  

Under DC 5214 (wrist ankylosis), ankylosis in a favorable 
position of the major wrist with dorsiflexion of 20 to 30 
degrees will be assigned a 30 percent evaluation.  A 40 
percent evaluation is warranted with ankylosis in any other 
position except favorable.  A 50 percent rating, the highest 
evaluation under DC 5214 for the major wrist, is warranted 
for unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  A note to DC 5214 indicates 
that extremely unfavorable ankylosis would be rated as loss 
of use of hands under DC 5125.    

Under DC 5215 (limitation of motion), limitation of motion of 
the wrist, identified as dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm, may be 
assigned a 10 percent disability rating under DC 5215 for 
both the major or minor hand.  This is the highest evaluation 
available under this code.

Based on the above evidence, the Board finds that there is no 
basis on which to grant a higher evaluation for the residuals 
of a right wrist fracture.  Specifically, there is no 
evidence of a flail joint (defined as a joint that is 
extremely relaxed, almost beyond the control of the will).  
Of note, while the veteran has some limitation of motion, it 
appears that he has controlled movement of the wrist as 
evidenced by the degrees of motion reported.  Further, no 
physician has ever characterized the veteran's condition as a 
flail false joint.  Therefore, the Board finds no basis for a 
higher rating under DC 5210 (flail false joint).

Next, the current 10 percent anticipates malunion with bad 
alignment of the ulna or radius under DC 5211 and DC 5212, 
respectively.  A higher rating would only be warranted with 
nonunion of upper or lower half of the ulna or the radius.  
First, the evidence is uncontroverted that the veteran's 
service-connected disability relates only to the navicular 
bone of the wrist, and not to the ulna or radius directly.  
It was noted that he sustained a navicular fracture while on 
active duty; however, the most recent X-rays fail to a 
navicular fracture.  Moreover, the most recent X-ray evidence 
showed no evidence of an acute fracture or dislocation of 
either the radius or ulna.  In addition, there is no evidence 
of loss of bone substance or wrist deformity.  As nonunion of 
either the upper or lower radius or the upper or lower ulna 
has not been shown, the Board finds that a higher rating is 
not warranted under the provisions of DC 5211 and DC 5212 for 
an impairment of the radius or the ulna.

Next, DC 5214 anticipates wrist ankylosis.  Ankylosis is 
defined as stiffening or fixation of a joint.  In this case, 
while the veteran has experienced some limitation of motion 
of the wrist joint, there is no indication of a fixation of 
the wrist.  Specifically, the most recent VA examination 
related range of motion as dorsiflexion to 60 degrees (70 
degrees is considered anatomically normal), palmar flexion to 
75 degrees (80 degrees is normal), ulnar deviation to 25 
degrees (45 degrees is normal), and radial deviation to 30 
degrees (20 degrees is considered anatomically normal).  
Therefore, there is no basis for a higher rating under DC 
5214.  

Further, regardless of the level of limitation of motion, a 
10 percent rating is the maximum rating available under DC 
5215.  As such, there is no basis for a higher rating under 
DC 5215.  Finally, as an X-ray of the veteran's right wrist 
was normal, a separate compensable rating for arthritis with 
painful motion under DC 5003 is not warranted.

III.  Entitlement to a Rating in Excess of 10 Percent for 
Bronchial Asthma

The RO has rated the veteran's bronchial asthma under DC 
6602.  Under the current regulations, PFT with an FEV-1 less 
than 40-percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications warrants a 100 percent rating.  

An FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids warrants a 60 percent rating.  An FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication 
warrants a 30 percent rating.  

Finally, an FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy warrants a 10 percent rating.  38 
C.F.R. § 4.97, DC 6602 (2003).  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.

Based on a review of the evidence, the Board finds that a 30 
percent disability rating, but no more, is warranted.  While 
the Board observes that the veteran under-went PFT testing in 
August 2001, which showed a FEV-1 of 82.7 percent of 
predicted value, consistent with a 10 percent disability 
rating, there is evidence that he requires daily 
bronchodilators therapy.  In the most recent VA examination 
report, it was noted that the veteran's medications included 
Albuterol 2-3 times per day, a nebulizer as needed, Azmacort 
2 puffs daily, plus nasal steroid spray and antihistamines, 
as well as desensitizing vaccines for allergic rhinitis.  As 
such, the Board finds that a 30 percent disability rating is 
warranted for use of daily therapy.  

However, the PFTs do not support a higher than 30 percent 
rating.  Specifically, as noted above, a 60 percent rating 
will be assigned with an FEV-1 of 40- to 55-percent predicted 
(the veteran's FEV-1 reading is over 80 percent predicted), 
or at least monthly visits to a physician for required care 
of exacerbations, or at least three per year courses of 
systemic (oral or parenteral) corticosteroids.  

In this case, there is no evidence of monthly exacerbations 
or three per year courses of systemic corticosteroid 
treatment.  Specifically, outpatient medical records show 
treatment for allergies but his lungs were generally reported 
to be clear and without wheezing.  In a July 2002 note, his 
lungs were clear to auscultation, and there were no wheezes, 
rhonchi, or crackles.  In a May 2000 treatment note, his 
asthma was noted to be stable.  Further, there is no 
indication that he has been hospitalized for an exacerbation 
of asthma.  Therefore, the Board finds no evidence of monthly 
visits to the physician for exacerbations and notes that 
outpatient treatment records suggest no more than routine 
follow-up visits to his treating physician.  As such, the 
Board recognizes that the veteran has been prescribed 
multiple medications for treatment of asthma, but has not 
been treated with systemic steroids.  Therefore, the medical 
evidence does not satisfy the 60 percent criteria for asthma.  

The record clearly establishes that the veteran has 
experienced recurrent episodes of asthma, which have required 
continuous, on-going management with multiple prescription 
drugs to alleviate his symptomatology.  However, an overall 
review of the medical evidence suggests that the veteran's 
asthma disability is under relative control for rating 
purposes as he had not had monthly doctor visits for 
exacerbations nor the need for intermittent systemic steroids 
(defined as at least three times per year).  Therefore, the 
Board concludes that the veteran's service-connected asthma 
is appropriately compensated by the assignment of a 30 
percent disability evaluation, but no more.  

The Board has considered the veteran's written statements 
that his service-connected disabilities are worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.  Therefore, in 
the absence of evidence of more severe symptoms, the Board 
finds that the veteran's ratings are appropriate at this 
time.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings of the right knee are appropriate at this 
time.  The Board finds that the rating contemplates the 
veteran's demonstrated complaints of pain and the limitation 
of motion and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in August 2001, prior to the initial 
adjudication of his claims in March 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. The August 2001 VCAA notice letter 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to his claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the statement of the case.  
Therefore, no further action is necessary under the mandate 
of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in August 2001.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for an impairment of the right knee is denied.

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a fractured right (major) wrist is 
denied.

A rating of 30 percent, but no more, for bronchial asthma is 
granted subject to the law and regulations governing the 
award of monetary benefits.


REMAND

With respect to the remaining claim for entitlement to a 
higher rating for urticaria, the Board finds that a remand is 
needed.  Specifically, after the veteran filed his claim for 
an increased rating, the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  It does 
not appear that the veteran has been provided with the 
amended skin disorder regulations.  In addition, the Board 
notes that the veteran has not been afforded a VA examination 
under the new skin regulations.  As such, a current 
examination is warranted.  

In addition, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence (including 
private medical records) and argument.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the AMC for the 
following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in San Juan, 
Puerto Rico, for the period from 
September 2002 to the present.

2.  Thereafter, and whether additional 
records are received or not, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a skin examination to ascertain 
the severity of his skin disability.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  The claims folder must be made 
available to the examiner for review.  The 
examiner is asked to address the 
following:

?	Are any of the veteran's skin 
disorders related to his service-
connected disability characterized 
as allergies with urticaria?

?	If urticaria is shown, discuss 
whether the veteran has experienced 
recurrent episodes, in terms of the 
number of episodes during the past 
12-month period.  

?	Address whether the veteran has 
received treatment such as 
antihistamines, sympathomi-metics, 
or systemic immunosuppressant drugs 
for control, and the amount of time 
that therapy (if needed) was 
required, in terms of 
"intermittent" or "continuous."    

3.  Thereafter, the RO should re-
adjudicate the issue on appeal, including 
consideration of the amended skin 
regulations, particularly Diagnostic Code 
7825.  If the benefits sought remain 
denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



